NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALEJANDRO FLORES-MARTINEZ,                      No.    16-73827

                Petitioner,                     Agency No. A200-975-940

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 12, 2019**
                                Pasadena, California

Before: RAWLINSON and MURGUIA, Circuit Judges, and GILSTRAP, ***
District Judge.

      Petitioner Alejandro Flores-Martinez entered the United States without valid

documentation and was subsequently convicted of petty theft in 1990 and 1994. The



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable James Rodney Gilstrap, United States District Judge
for the Eastern District of Texas, sitting by designation.
Government initiated removal proceedings and Petitioner applied for cancellation of

removal and other relief. Petitioner initially conceded that he was statutorily

ineligible for cancellation of removal based on his two prior petty theft convictions.

The Immigration Judge (“IJ”) pretermitted the request for cancellation and denied

Petitioner’s other requests for relief. Petitioner appealed the IJ’s denial and the Board

of Immigration Appeals (“BIA”) dismissed the appeal.             Petitioner moved for

reconsideration of the BIA’s dismissal, alleging that a change of law affected

Petitioner’s application for cancellation of removal. The BIA denied the motion and

the instant appeal followed. We have jurisdiction under 8 U.S.C. § 1252(a)(1), and

we deny the petition.

      We review de novo the BIA’s determination of questions of law. Castillo-

Cruz v. Holder, 581 F.3d 1154, 1158–59 (9th Cir. 2009). BIA rulings on motions to

reopen and reconsider are reviewed for abuse of discretion and are “reverse[d] only

if the Board acted arbitrarily, irrationally, or contrary to law.” Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005).

      Petitioner urges this Court to overturn this Circuit’s long-standing precedent

that petty theft under Cal. Penal Code (“CPC”) § 484(a) is categorically a crime

involving moral turpitude (“CIMT”), and thus, an offense that would disqualify an

applicant for cancellation of removal under 8 U.S.C. § 1229b(b)(1). Petitioner

argues that since Lopez-Valencia v. Lynch, 798 F.3d 863 (9th Cir. 2015), held that


                                           2                                     16-73827
California petty theft is not a categorical match to the federal definition of theft, then

it should follow that his petty theft convictions are not categorically CIMTs.

      “[W]e have consistently held that acts of petty theft constitute crimes of moral

turpitude” under California law. Castillo-Cruz, 581 F.3d at 1160 (collecting cases).

Lopez-Valencia v. Lynch did not change or affect this holding. Accordingly, the BIA

did not err in denying Petitioner’s motion for reconsideration.

      PETITION DENIED.




                                            3                                     16-73827